Shulman, Presiding Judge.
Appellants Wylie W. Jenkins and Craig L. Grier were convicted of criminal attempt and sentenced to five years. They were also convicted of possession of tools for the commission of crime and sentenced to four years, to begin at the end of the sentence for criminal attempt. Counsel filed a motion to withdraw as counsel pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493). In accordance with Anders, counsel has filed a brief raising points of law which he considered could arguably support an appeal. We are in agreement with counsel that none of the points raised, though persuasively presented, have any merit. We have therefore granted the motion to withdraw. In addition, we have fully examined the record and transcript to determine independently if there are any meritorious errors of law. We have found none. We are satisfied that the evidence produced at trial was sufficient to authorize a rational trier of fact to find appellants guilty beyond a reasonable doubt of the crimes charged. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560); Baldwin v. State, 155 Ga. App. 35, 37 (264 SE2d 528).

Judgments affirmed.


Birdsong and Sognier, JJ, concur.